Detailed Office Action
The communication dated 11/29/2021 has been entered and fully considered.
Claims 1-5, 7-17, and 19-22 are pending with claim 22 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search both sets of claims.  This is not found persuasive because this is a 371 case and burden is not a factor in determining whether an election is proper or not.  Furthermore, no limitations of the apparatus are required in the method claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1, 11, and 17 are objected to because of the following informalities:  Applicant should fix the ‘degree’ symbol.  Appropriate correction is required.
Claims 11, 13, and 14 are objected to because of the following informalities:  Applicant should not abbreviate DM without first stating what DM stands for (dry matter).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 10, 17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 21, the applicant claims a use of biomass but does not claim any method steps [see e.g. MPEP 2173.05(q)].  Furthermore, the language ‘is used for’ appears to be intended use language.  
was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
In claims 10 and 17, the applicant claims a pressure.  However, it is not clear if this is atmospheric pressure or gauge pressure.  For the purpose of examination, the Examiner interprets the pressure as atmospheric pressure.
Claims 19-21 depend from claim 17 and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Effects of the pelleting conditions on chemical composition and sugar yield of corn stover, big bluestem, wheat straw, and sorghum stalk pellets by Theerarattananoon, et al., hereinafter THEER, in view of, if necessary, Dilute Acid pretreatment, enzymatic saccharification and fermentation of wheat straw to ethanol by SAHA et al., hereinafter SAHA.
As for claims 1, 2, and 4, THEER discloses taking what straw biomass and compressing said biomass into pellets [abstract, Table 1].  THEER uses a ring-die pelletizer [pg. 618 col. 1 “results and discussion”].  THEER discloses that a dilute acid treatment takes place in Parr reactor which is a batch type reactor.  THEER discloses multiple trials in the Parr reactor and therefore it is operates semi-continuously [Table 1].

The temperature is 140 degrees C which is outside the claimed range.  However, a change in temperature is typically prima facie obvious [see MPEP 2144.05 (I)].  The person of ordinary skill in the art would expect increasing the temperature to increase the reaction rate and allow for a shorter processing time. 
Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the alternative, if necessary, in the same art of hydrolyzing the biomass of wheat straw in a dilute-acid hydrolysis process SAHA discloses the temperatures of 140, 160 degrees C, and 180 degrees C [pg. 3694 col. 2 section 2.2].  SAHA discloses that a high temperature produces more sugars during the dilute acid hydrolysis [Figure 1].  At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the higher temperatures of SAHA to the dilute acid hydrolysis of THEER.  The person of ordinary skill in the art would be motivated to do so to increase sugar yield as suggested by SAHA [pg. 3697 section 3.1.2 Effect of temperature and Figure 1].

Further, both use small reactors (Parr reactor or autoclave) and do not specify that mixing occurs.
“[A] reference need not state a feature’s absence in order to disclose a negative limitation.” AC Techs., S.A. v. Amazon.com, Inc., 912 F.3d 1358 (Fed. Cir. 2019)
Although a Parr reactor can have a mixer THEER does not specify its use or its importance.  As such it is the Examiner’s position that no mixing limitation is taught.  
Alternatively, since there are only two choices mixing not mixing it is the Examiners position that it would be obvious to try not having mixing from a small list of choices.  The person of ordinary skill in the art would expect success as THEER/SAHA do not specify the need for mixing during dilute acid hydrolysis.  Further, market pressures would lead to saving money by not purchasing an additional mixer and/or powering a mixer.
As for claim 3, the intended use of the hydrothermally treated biomass does not limit the claim.  The applicant would need to write the claim as an active limitation “the method of claim 2 anaerobically digesting the hydrothermally pretreated biomass to biogas”.
As for claim 7, THEER discloses the biomass is broken down by a hammermill and passes through a 6.5 mm screen size [Table 1] which overlaps with the instant claimed range. 
As for claim 8, as substantially the same type of compression is used by THEER (ring die pelletizer) on substantially the same biomass type (wheat straw) it would be expected that the fiber structure would also be substantially preserved.
As for claim 9, the biomass prior to pelletizing of THEER has a moisture content of 10% which falls within the claimed range [pg. 616 col. 2 “materials and methods” last paragraph].

As for claim 13, THEER discloses 53 grams in 500 ml (0.5 Liters) which equals 0.106 which falls within the claimed range [pg. 617 col. 1 “dilute acid pretreatment”].
As for claim 14, THEER discloses a lab scale treatment.  At the time of the invention it would be obvious to the person of ordinary skill in the art to scale up the system for larger industrial quantities.  It is typically prima facie obvious to make changes in size or proportion [see e.g. MPEP 2144.04 (IV) (A)].  
"mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.
As for claim 15, in both THEER and SAHA the vessels are open to atmospheric pressure (0 bar gauge; 1 bar absolute).  They do not discharge their contents into a reactor with an over pressure greater than 4 bar.
Claims 1-4, 7-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over THEER in view of, if necessary SAHA and Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claims 1-4, 7-9, and 11-15, THEER and, if necessary, SAHA teach the features as per supra.  The Examiner argued that no mixing limitations was met by or obvious over THEER/SAHA.  In the alternative SMOOK discloses industrial scale stationary vertical batch digesters [pg. 84 col. 2] for lignocellulosic materials.  The batch digesters can be used for hydrolysis and acid conditions [pg. 84 col. 2]. The batch digesters do not have stirring/mixing devices.  At the time of the invention it would be obvious to the person of ordinary skill in the art to perform the dilute acid hydrolysis process of THEER/SAHA in the batch digester of SMOOK.  The person of ordinary skill in the art would be motivated to do so to scale up the process from a 
In addition to the above as for claim 14, the industrial batch digesters of SMOOK hold over tons of material and therefore fall within the claimed range [pg. 84 col. 2].
As for claim 11, the biomass prior to pelletizing of THEER has a moisture content of 10% [pg. 616 col. 2 “materials and methods” last paragraph] and is fed into the batch reactor.
SMOOK discloses that during heat up the liquid will circulate around through the heat exchanger.  Therefore, liquid will be continuously introduced as the batch process heats up [pg. 86 Figure 8-5].  As the temperature rises above 100 degrees C the reactor will be under pressure.  The DM content according to THEER 53 grams in 500 ml (0.5 Liters) or about 10% which is slightly outside of the claimed range [pg. 617 col. 1 “dilute acid pretreatment”].  However, changes in concentration will not typically support non-obviousness [see MPEP 2144.05 (I)]. 
Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Increasing the DM% will allow for more production in the same reactor.
As for claim 15, SMOOK discloses that the digester is sent to a blow tank [pg. 87 col. 1].  A blow tank operates at around atmospheric pressure [pg. 95 col. 2 par. 1].
As for claim 16, THEER discloses that after dilute acid hydrolysis the solids are washed [pg. 617 col. 1 “dilute acid pretreatment”].  SMOOK discloses that washing can occur in the batch digester [pg. 87 Figure 1 (1) and pg. 88 col. 2 2nd paragraph].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over THEER, if necessary SAHA, and if necessary SMOOK as applied to claims 1 and 2 above, and further in view of A review of biomass densification systems to develop uniform feedstock commodities for bioenergy application by TUMULURU et al., hereinafter TUMULURU.
THEER and if necessary SAHA and if necessary SMOOK teach all the features as per supra including a ring die to compress the lignocellulosic biomass.  The references do not disclose piston-based compression. TUMULURU discloses that biomass can be densified by a piston press into cubes instead of pellets [pg. 686].  At the time of the invention it would be obvious to the person of ordinary skill ion the art to substitute one known biomass densification process for another known densification process absent evidence of unexpect3ed results.  The person of ordinary skill in the art would reasonably expect both processes to densify the biomass of THEER.
Claim 10, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over THEER, if necessary SAHA, and if necessary SMOOK as applied to claims 1 and 2 above, and further in view of Fuel pellets from biomass: The importance of the pelletizing pressure and its dependency on the processing conditions by STELTE et al., hereinafter STELTE.
As for claim 10, THEER discloses a ring die pelletizer as per above.  THEER does not disclose the pressure of operation of the ring-die pelletizer.  STELTE discloses ring-die pelletizers [pg. 2 last paragraph].  STELTE discloses wheat for pelletizing [pg. 4 section 2.1].    Further STELTE discloses that pressure is directly related to compaction [pg. 14 Figure 9] but as pressure gets higher the amount of increase pellet density decreases [pg. 14 Figure 9].  Finally, STELTE discloses that straw pressure is less than 30 Mpa (300 bar) [pg. Figure 6].  At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the known straw pelleting pressure of STELTE to the straw of THEER.  The person of ordinary skill in the art would expect the pressure to densify the straw.  

THEER further discloses that the wheat straw has a density of 613-852 kg/m3 after densifying which falls within the claimed range [pg. 618 Table 1].  It is the Examiners position that as substantially the same densifying system and substantially the same pressures are used to densify substantially the same material to substantially the same density that the densified pellets of THEER will have the same swelling factor/rapid hydration factor of the claim.
As for claims 19 and 20, the biomass prior to pelletizing of THEER has a moisture content of 10% [pg. 616 col. 2 “materials and methods” last paragraph] and is fed into the batch reactor.
SMOOK discloses that during heat up the liquid will circulate around through the heat exchanger.  Therefore liquid will be continuously introduced as the batch process heats up [pg. 86 Figure 8-5].  It will pre-wet the biomass prior to hydrothermal treatment (temperature at 160 degrees C).  As the temperature rises above 100 degrees C the reactor will be under pressure.  
As for claim 21, the intended use of the hydrothermally treated biomass does not limit the claim.  The applicant would need to write the claim as an active limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748